Citation Nr: 1547272	
Decision Date: 11/09/15    Archive Date: 11/13/15

DOCKET NO.  12-13 735	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Cleveland, Ohio


THE ISSUE

Entitlement to additional Department of Veterans Affairs (VA) educational assistance benefits under Chapter 33, Title 38, United States Code (Post-9/11 GI Bill).


REPRESENTATION

Veteran represented by:  Disabled American Veterans


WITNESS AT HEARING ON APPEAL

Veteran


ATTORNEY FOR THE BOARD

Debbie A. Breitbeil, Counsel
INTRODUCTION

The appellant is a Veteran who served on active duty in the Navy from March 2001 to June 2005 and from April 4, 2009 to April 22, 2009.  This matter is before the Board of Veterans' Appeals (Board) on appeal from a January 2012 administrative decision by the Muskogee, Oklahoma Department of Veterans Affairs (VA) Regional Office (RO) (the Agency of Original Jurisdiction, or AOJ), which notified the Veteran of the amount of entitlement of his VA educational assistance benefits under Chapter 33, Title 38, United States Code (Post-9/11 GI Bill) he had used, and of his remaining entitlement as of June 6, 2011 (9 months and 4 days).  He asserts that VA has miscalculated the amount of educational benefits he has remaining.  In August 2015, a videoconference hearing (with the Veteran appearing at the Cleveland, Ohio RO (which assumed jurisdiction of the case) was held before the undersigned; a transcript of the hearing is in the record.

Issues of service connection for a psychiatric disorder and a back disability have been raised by the Veteran (see his August 2015 claim).  Moreover, at the hearing he referred to an overpayment assessed against him and inquired whether a waiver of recovery of the debt was possible.  These matters have not been adjudicated by the AOJ.  Therefore, the Board does not have jurisdiction over them, and they are referred to the AOJ for appropriate action.  38 C.F.R. § 19.9(b) (2015).  

The appeal is REMANDED to the AOJ.  VA will notify the Veteran if further action is required.


REMAND

The Veteran claims that he has more Chapter 33 benefits available than reflected in VA's calculations.  He believes that VA did not properly calculate his remaining balance.  At the August 2015 hearing, he cited to a November 2009 Certificate of Eligibility that reflected a remaining entitlement of 19 months and 1 day, at the time he elected to receive Chapter 33 benefits in lieu of Chapter 30 education benefits.  That remaining entitlement was later reduced to 13 months and 9 days upon VA's discovery in October 2010 of an error while reviewing the Veteran's Chapter 30 education record.  He questioned how the VA arrived at the lesser amount of entitlement.  An audit furnished to the Veteran in January 2012 does not answer his inquiry.  Rather, in a letter accompanying the audit, the RO merely indicated that he previously used 22 months and 21 days of Chapter 30 benefits, which allowed him to have 13 months and 9 days remaining when he chose to receive Chapter 33 benefits.  There is no accounting in the record of the Veteran's use of his Chapter 30 benefits, before he elected to receive Chapter 33 benefits.  

Moreover, in a February 2012 statement and in an annotated copy of the statement of the case received in April 2012, the Veteran disagreed with VA's calculation of the benefits he used while attending Bellevue University.  He asserted that he dropped some classes during a couple of school terms and should have been charged with no more than 1/2 time (rather than 3/4 training time) given his part-time student status.  

Given that the evidence of record does not adequately establish how the Veteran's use of his educational eligibility entitlement was calculated - both before and after his election to receive Chapter 33 benefits in November 2009 - to determine his available benefits, a new audit is necessary.  The audit should be accompanied by an explanation, showing precisely the amount of the Veteran's education assistance benefits that was utilized over time and whether there was any additional eligibility beyond what VA has currently calculated.  

Accordingly, the case is REMANDED for the following:

1.  The AOJ should conduct an audit of the Veteran's account regarding the VA educational assistance benefits he received under both Chapter 30 and Chapter 33, to determine how the usage of the Veteran's benefits was calculated and whether the calculations were accurate.  Notably, the file does not contain an explanation of how VA calculated the Veteran's remaining eligibility for education benefits at the time of his irrevocable election to receive Chapter 33 benefits in lieu of Chapter 30 benefits in November 2009.  

The audit and accompanying explanation should provide an accounting that clearly sets forth the precise months and days of usage of the Veteran's education entitlement for each school term, both before and after his irrevocable election to transfer his remaining entitlement to education assistance benefits under Chapter 30 to Chapter 33 benefits (Post-9/11 GI Bill) in November 2009.  The audit should reflect (a) the exact amount of the Veteran's remaining entitlement to education assistance benefits at the time he made his irrevocable election in November 2009, and (b) whether he has any available benefits remaining at present, and if so, their amount.  

2.  Then, the AOJ should readjudicate the Veteran's claim.  If the benefit sought remains denied, the AOJ should issue an appropriate SSOC, afford the Veteran and his representative opportunity to respond, and return the case to the Board.

The Veteran has the right to submit additional evidence and argument on the matter the Board has remanded.  Kutscherousky v. West, 12 Vet. App. 369 (1999).  
This claim must be afforded expeditious treatment.  The law requires that all claims that are remanded by the Board for additional development or other appropriate action must be handled in an expeditious manner.  See 38 U.S.C.A. §§ 5109B, 7112 (West 2014).


_________________________________________________
George R. Senyk
Veterans Law Judge, Board of Veterans' Appeals
Under 38 U.S.C.A. § 7252 (West 2014), only a decision of the Board is appealable to the Court.  This remand is in the nature of a preliminary order and does not constitute a decision of the Board on the merits of the Veteran's appeal.  38 C.F.R. § 20.1100(b) (2015).

